DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 12/03/2020. As per the amendment, claim 1 has been amended, claims 13-16 have been added, and no claims have been cancelled. Thus, claims 1 and 3-16 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “upper section 56” (see page 9 line 5 of specification filed 5/24/2017).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US Pat. 8,757,156).
Regarding claim 1, Martin discloses a personal respiratory protection device comprising a main body (see mask body 12 in Fig. 1) carrying an exhalation valve (see unidirectional valve 20 in Fig. 1), the valve comprising two curved side walls (see the valve 20 in Figs. 2 and 6 where cover 50 forms the sidewalls, and are curved) that form a grip region that is grippable in use by a user (see Fig. 2 where the cover 50 forms a grip region which is capable of being gripped by a person), wherein the grip region is configured to indicate to the user that the valve is to be gripped by the user during opening, donning, and doffing of the device (this is an intended use limitation; see Fig. 1 where the exhalation valve extends outward from and thus protrudes from the respiratory mask, said protrusion able to give a visual indication of the gripping regions on the side of the valve that can be gripped by a user during manipulation of the device, such as during opening, donning, or doffing. It is noted by the examiner that the specification provided by the applicant best describes the indication as being performed by “a textured or colored surface” but gives no explanation of how the actual indication occurs, whether by touch or sight or some other means. For the purposes of examination, the indication will include that the 
Regarding claim 3, Martin discloses wherein the grip region has an upwardly extending ridge (see annotated Fig. 6 below where the upper section forms a curved ridge that extends along the top of the cover 50, such that the very upper curved surface of the cover 50 is a ridge that extends upward).
Regarding claim 13, Martin discloses the valve further comprises a top surface that extends between the two side walls (see Figs. 2 and 6 where the upper sections of cover 50 and upper surface 54 are a top surface, which is between the two side cover pieces 50), wherein the upwardly extending ridge is disposed on the top surface (see annotated Fig. 6 below where the ridge formed along to the rim of the upper section is disposed in the upper surface of the valve).
Regarding claim 14, Martin discloses the valve further comprises apertures disposed in each side wall that are adapted to allow exhaled air to pass through the valve (see Fig. 2 where valve 20 has a series of side vents 56 which are apertures that are in each of the side walls formed by cover 50, and allow air to pass through the valve). 
Regarding claim 15, Martin discloses each curved side wall has an inwardly extending mid-portion (see annotated Fig. 6 below where each of the side walls of cover 50 has a plurality of mid-portions which extend inward toward the mask) and outwardly extending base and upper sections (see annotated Fig. 6 below where the upper section and base section each extend outward (either transversely or laterally) away from the mask). 

    PNG
    media_image1.png
    345
    586
    media_image1.png
    Greyscale

Regarding claim 16, Martin discloses the curved side walls further comprise a textured surface that is adapted to indicate to the user the location of the grip region (see annotated Fig. 6 above where the sides of the cover 50 have the plurality of vents 56 and inwardly extending mid-portions between them which are able to be both seen and felt by a user, the fingers being able to feel the change in texture between the vents and the walls around them, as well as the corners of the vent, which visually indicate where the grip region is).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (US Pat. 6,604,524) in view of Martin.
Regarding claim 1, Curran discloses a personal respiratory protection device comprising a main body (foldable respiratory mask 102 in Fig. 12) carrying an exhalation valve (exhalation valve 100 in Fig. 12), the valve having a grip region that is grippable in use by a user (see annotated Fig. 10.1 below, where a grip region is the four outer sides of the rectangular base of valve cover 110 in conjunction with the middle three ribs at the bottom of the valve around openings 112, which are able to be gripped by a user as they are physical structures), wherein the grip region is configured to indicate to the user that the valve is to be gripped by the user during opening, donning and doffing of the device (see Fig. 14 where the exhalation valve 100 extends outward from and thus protrudes from the respiratory mask, said protrusion able to give a visual indication of the gripping regions on the side of the valve that can be gripped by a user during manipulation of the device, such as during opening, donning, or doffing. It is noted by the examiner that the specification provided by the applicant best describes the indication as being performed by “a textured or colored surface” but gives no explanation of how the actual indication occurs, whether by touch or sight or some other means. For the purposes of examination, the indication will include that the valve is able to be seen and a user can visually tell that the valve can be gripped, such as the valve extending beyond the mask so as to be grippable).
Curran does not have a detailed description of the valve having two curved side walls that form a grip region.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewalls of the valve of Curran to be curved side walls as taught by Martin as it would help the valve conform to the shape of the mask body, while providing the benefit of allowing for smaller vent holes which help protect eh vent from damage (Martin; see Col. 2 lines 64-67 to Col. 3 lines 1-16).

    PNG
    media_image2.png
    280
    271
    media_image2.png
    Greyscale

Regarding claim 3, the modified Curran device has everything as claimed, including the grip region has an upwardly extending ridge (Curran; see upwardly extending ridge in annotated Fig. 10.2 below, which has been modified to be curved as taught by Martin).

    PNG
    media_image3.png
    280
    271
    media_image3.png
    Greyscale

	Regarding claim 4, the modified Curran device has everything as claimed, including the grip region has an upwardly extending ridge on each side of the valve (Curran; see annotated Fig. 10.2 above where the marked upwardly extending ridge on the left has a mirrored version of itself on the right side, where the sidewalls are modified to be curved as taught by Martin).
	Regarding claim 5, the modified Curran device has everything as claimed, including the upwardly extending ridge has an outwardly extending rib (Curran; see annotated Fig. 10.3 below, where the marked upwardly extending rib from annotated Fig. 10.2 above has the now marked outwardly extending rib, which extends outward from the valve to form opening 112).

    PNG
    media_image4.png
    280
    271
    media_image4.png
    Greyscale

	Regarding claim 9, the modified Curran device has everything as claimed, including the main body comprises: an upper panel (Curran; upper panel 124 in Fig. 12), a central panel (Curran; central panel 122 in Fig. 12), and a lower panel (Curran; lower panel 126 in Fig. 12), the central panel being separated from each of the upper and lower panels by a first and second fold, seam, weld or bond, respectively (Curran; fold lines 226 in Fig. 18 which divide the upper panel from the central panel and the central panel from the lower panel by two separate folds; see also Col. 17 lines 10-15), such that device is able to be folded flat for storage along the first and second fold, seam, weld or bond (Curran; see Col. 15 lines 64-66) and opened to form a cup-shaped air chamber over the nose and mouth of the wearer when in use (Curran; see Col. 15 lines 52-56), wherein the valve is arranged on the central panel (Curran; see location of exhalation valve 100 on foldable respiratory mask 102 in Fig. 12; see also Col. 15 lines 47-48).

	Regarding claim 12, the modified Curran device has everything as claimed, including a headband that comprises an elastomeric material, the headband being secured to the main body (Curran; see Col. 15 lines 59-63).
	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Curran in view of Martin as applied to claims 1 and 5 above, respectively, and further in view of Lustenberger et al. (US Pub. 2010/0051031).
Regarding claim 6, the modified Curran device has everything as claimed, including a grip region on the valve.
The modified Curran device does not have a detailed description that the valve has an indicia to indicate to a user the location of the grip region.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the exhalation valve of the modified Curran device to have phosphorescent coloring as taught by Lustenberger, since it would give the device enhanced usability in situations where visibility is impaired. 
Regarding claim 7, the modified Curran device has everything as claimed, including wherein the indicia is a coloured region on the valve (Lustenberger; see [0053] lines 1-4).
Regarding claim 8, the modified Curran device, as modified in claim 6, has everything as claimed, including wherein grip region and the indicia are coextensive (Lustenberger; see [0053] lines 1-4 where the grip region is part of the valve, and the whole valve is colored, therefore the indicia and grip region are coextensive).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Curran in view of Martin as applied to claim 1 above, and further in view of Gloag et al. (US Pub. 2008/0271740).
Regarding claim 11, the modified Curran device has everything as claimed, including a lower panel (Curran; lower panel 126 in Fig. 12).
The modified Curran device does not have a detailed description that the lower panel has a graspable tab attached to an interior portion of the lower panel, the tab being graspable in use to open the device.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower panel of the modified Curran device to have a graspable tab as taught by Gloag as it would give an additional means of manipulating the panels of the device to adjust the position or open the panels so that the mask can be used.
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
Applicant arguments in regards to the amended claim 1, specifically the curved side walls, is rendered moot in light of the newly applied Martin reference.
Applicant argues on the bottom on pages 5-7 that the Curran reference does not indicate a location of the grip region to be gripped by the user during opening, donning, and doffing of the device. Applicant argues that 1) the textured surfaces of Curran do not indicate that they should be gripped to a user, and 2) that Curran does not specifically mention that the valve is configured to indicate to the user. This argument is not well taken. In response to both 1) and 2), it is noted that the mechanism of how indication occurs is at best described in [0059] and [0060] of the Applicant specification, where it appears the indication occurs by a person visually seeing the texture and/or color of the grip region and registering that as an indication 
Applicant further argues on page 9 of the arguments that the Lustenberger reference as applied to claim 6 does not provide an indicia for indicating a location of the grip region. Applicant argues that a phosphorescent valve would only be helpful for distinguishing the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/
Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785